DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on August 09, 2021.  Claims 1, 19, and 21 are amended.  Claims 1 and 3-21 are pending.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 3-21 is because the prior art of record fails to teach or suggest in combination the claim 1 or 19 limitation for an attachment mechanism or a camera, comprising: a release mechanism: coupled to the first arm; concealed by the base and the mounting plate when the base is coupled to the mounting plate; and configured to, when actuated when the base is coupled to the mounting plate in a secured engagement, impart a disengagement force or moment on the first arm that causes movement of the first arm in a second direction, the movement of the first arm effective to disengage the first arm from the at least one projection and enable detachment of the base from the mounting plate, in combination with all other claim limitations in total.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852